[Cite as In re L.W., 2022-Ohio-3696.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              WYANDOT COUNTY




IN RE:
                                                            CASE NO. 16-22-03
        L.W.,

ADJUDICATED DEPENDENT CHILD.
                                                            OPINION
[LACEY W. - APPELLANT]




                Appeal from Wyandot County Common Pleas Court
                                 Juvenile Division
                            Trial Court No. C2202013

                                        Judgment Affirmed

                           Date of Decision: October 17, 2022




APPEARANCES:

        Howard A. Elliott for Appellant

        Eric J. Figlewicz for Appellee, Wyandot Co . DJFS

        John M. Kahler, II for Appellee, Dawn S.
Case No. 16-22-03


SHAW, J.

       {¶1} Mother-appellant, Lacey W. (“Lacey”), brings this appeal from the

February 10, 2022 judgment of the Wyandot County Common Pleas Court, Juvenile

Division, granting legal custody of L.W. to the child’s paternal grandmother, Dawn

S. (“Dawn”). On appeal, Lacey argues that the legal custody order was void due to

a purported “lack of a statement of understanding” pursuant to R.C. 2151.353(A)(3),

and that the trial court abused its discretion by granting Dawn custody of L.W. even

though Lacey had significantly remedied the conditions that led to the institution of

the dependency case.

                                     Background

       {¶2} Lacey is the mother of three children: L.W., born in January of 2013,

U.S., born in March of 2014, and J.S. born in September of 2016. Greg W. (“Greg”)

is the natural father of L.W. (the girl who is the subject of this case), and Kyle S.

(“Kyle”) is the natural father of U.S. and J.S.

       {¶3} At the inception of this case, Lacey was in a long-term relationship with

Kyle. The couple lived together with the two children they shared, U.S. and J.S., in

addition to Lacey’s daughter L.W., and Kyle’s daughter, K.S., who was born in

September of 2009.

       {¶4} On March 27, 2020, a complaint was filed alleging that L.W. was an

abused and dependent child pursuant to R.C. 2151.031(B) and R.C. 2151.04(C)


                                         -2-
Case No. 16-22-03


respectively.1 Allegations included that marijuana was being grown, used, and dealt

in the home, that Kyle would smoke marijuana with friends who came to the home,

and that Kyle would smoke marijuana in the vehicle with the windows up while the

children were inside it. There were numerous allegations that the residence was

“filthy,” and surrounded by dead animal carcasses.

        {¶5} There were also allegations that the children were given jello shots on

New Year’s Eve infused with vodka and marijuana; that Kyle once put L.W. in a

locker and blew smoke into it forcing L.W. to inhale it; and that Kyle gave the two

youngest children pop or soda if they smoked from Kyle’s pipe. During the time

that many of these events were allegedly occurring, Lacey was in Cleveland

working at a hotel, leaving the children in Kyle’s care.

        {¶6} Caseworkers from children’s services (“the agency”) attempted to make

a home visit on January 8, 2020. When the caseworkers made contact with Kyle, he

became aggressive and denied access to the residence and the children. The

caseworkers asked to speak to the visibly shaking children privately, but Kyle would

not allow it. Kyle told the caseworkers to get off of his property or he would “get

something to get agency workers off his property.” (Doc. No. 1). Law enforcement

was contacted and assisted with the matter while Kyle continued to yell at




1
 The record indicates that complaints were filed regarding the other children in the household as well;
however, our record is confined to the filings related to L.W.

                                                 -3-
Case No. 16-22-03


caseworkers. Eventually Kyle sent the children to a neighbor’s home and

caseworkers made contact with the upset and crying children.

       {¶7} The children confirmed some of the reported allegations, describing a

red gummy bear mold used to make the jello and describing how the jello made

them feel dizzy, lightheaded, and tired. The older children described drug

paraphernalia in the residence such as glass pipes. They also described marijuana

they had observed, including the odor and small “hairs” on the plant material.

       {¶8} The young child U.S. told caseworkers that it burned inside of him and

made him cough when he smoked Kyle’s pipe. Caseworkers asked the children what

they would change if they could change anything at home and they said “no more

weed” and “no more hitting.” (Id.)

       {¶9} Following the home visit, Kyle tested positive for THC and Lacey was

negative for all substances. Kyle acknowledged that he used marijuana, claiming

that he used it for back pain. Lacey was aware of Kyle’s drug use but stated that he

did not use marijuana around the children. Notably, L.W.’s natural father, Greg, was

incarcerated during these alleged incidents.

       {¶10} After being removed from Kyle and Lacey’s care, the children were

initially placed with Kyle’s parents, Richard and Bette. However, for numerous

reasons, the children’s placement with Richard and Bette was unsuccessful. While

with Richard and Bette, the children were failing in school, they were dirty and


                                        -4-
Case No. 16-22-03


unkempt, and Kyle and Lacey had unfettered access to the children, which

conflicted with the case plan in place.

       {¶11} The children were eventually removed from Richard and Bette’s care

in a dramatic incident wherein Richard was arrested for obstructing official

business. In addition, while caseworkers and law enforcement officers were

attempting to remove the children from Richard and Bette’s home, Kyle was on the

phone with K.S. telling the children to resist and to make agency workers and

officers hurt the children in order to form the basis of a lawsuit. The children were

eventually removed from the home and were placed in foster care.

       {¶12} On April 17, 2020, Dawn, paternal grandmother of L.W., filed a

motion to intervene pursuant to R.C. 3109.051(B), Civ.R. 24, and Juv.R. 2(Y).

Dawn was subsequently permitted to intervene and she filed a motion for legal

custody of L.W. Attached to the motion was an affidavit in compliance with R.C.

2151.353, also known as a “statement of understanding.”

       {¶13} The case proceeded to an adjudication hearing on August 10-11, 2020.

After hearing the testimony presented, the trial court filed a lengthy judgment entry

indicating that while there was perhaps evidence of some abuse to the children, by

the time the adjudication hearing was held, L.W. and K.S. had recanted most of their

initial claims and they indicated that they could not remember talking with agency

caseworkers or telling caseworkers anything about their home situation.


                                          -5-
Case No. 16-22-03


       {¶14} Given the changes in the children’s stories, the trial court noted that it

was significantly concerned that the children were being “coached” by Lacey and

Kyle, particularly because the children used the same words as Lacey and Kyle to

describe certain events. This was noted by the CASA as well. Further, the children

also changed their story to claim that another grandparent (not Dawn) told them to

make up the allegations that they had initially disclosed.

       {¶15} The trial court found that L.W.’s and K.S.’s recantations were not

credible at the adjudication hearing because the children

       seemed self[-]satisfied with certain answers to questions as if they
       had passed a test. [L.W.] would start answering a question before
       the question was finished. [K.S.] paused a great deal to seemingly
       insure that she gave the right response. Each child could be
       observed glancing over at Lacey and/or Kyle for confirmation
       that each was saying what was expected for approval of their
       testimony.

(Doc. No. 102).

       {¶16} Further, the trial court found that the children’s initial disclosures were

the more credible statements because when the children disclosed to caseworkers

the children “cried and shook and gulped for air.” (Id.) The trial court found the idea

that the children were lying in that moment was not credible because the children

would have needed “acting lessons” as well.

       {¶17} Nevertheless, despite the trial court’s analysis, and its concerns with

potential abuse from the children’s initial disclosures, the trial court determined that


                                          -6-
Case No. 16-22-03


it did not receive clear and convincing evidence of abuse as defined in R.C. 2919.22.

The trial court felt that the children recanting their statements and the agency’s

failure to test of any of the children for potentially ingesting marijuana led to a

deficiency in the burden of proof. Further, the trial court noted that while individuals

who often spoke of the children detailed the children’s dirty and unkempt condition,

none of the individuals seemed to find any suspicious marks or abrasions on the

children except for one bruise on L.W. that L.W. later claimed came from a bicycle

accident.

       {¶18} However, although the trial court did not find clear and convincing

evidence of abuse, the trial court did find clear and convincing evidence that the

children were dependent. In making this finding, the trial court reasoned as follows:

       The evidence revealed the children had most recently been in the
       primary care of Kyle [S]. It did not appear Kyle was employed.
       Lacey W[.] was working out of town and was often absent from
       the home. Lacey took a position that required her to travel a good
       distance to work and probably explains why she did not come
       home, sometimes days at a time. What was not explained was why
       would the mother of three of the children chose to work in a
       position that would remove her from her young children? If the
       position was lucrative it did not translate in the children living a
       better quality of life and if the position was not lucrative, why did
       Lacey not take such a position closer to home.

       ***

       Kyle is an admitted marijuana user. He claims he uses it to ease
       back pain. Kyle brought no documentation from a medical
       provider that he does have an injury to his back causing pain. *
       * * When [a caseworker] talked with Kyle about seeking

                                          -7-
Case No. 16-22-03


      alternatives to marijuana for his pain, Kyle would walk out of the
      room. During the course of the case, Kyle always tested positive
      for marijuana.

      At the hearing when questioned about alternatives to marijuana
      for his pain, Kyle became angry and said he did not have “an extra
      $400.00 to take out of his kids mouth.” However, Kyle does have
      the money to travel to Michigan each month to purchase a
      sufficient quantity of marijuana to have some to smoke every
      morning and evening, often when he is the sole caregiver for his
      children and often three other related children.

      ***

      Kyle, and by default Lacey, have seemingly given no
      consideration to the effect some of their decisions have on their
      children. On one occasion the children came to their Aunt’s house
      who lived next door, complaining that no one was home with
      them. Lacey was in Cleveland and Kyle was nowhere to be found.
      The Aunt * * * had the children for five hours before she
      transferred their care to another relative so she could go to work.
      [She] also fed the children because they were hungry.
      Apparently, Kyle found something more important to do than
      care for the children and meet their needs.

      ***

      [Testimony also indicated that] [t]he family’s yard was full of
      trash spewed about all around the trailer and on the porch.
      Witnesses testified about dead chickens and other fowl lying on
      the porch for days at a time. This is a disgusting environment but
      the children eat meals outside in this filthy place when it was too
      hot to stay in the trailer to eat.

      ***

      Grandmother, Rebecca W[.], testified that the children sometimes
      had an “animal” odor about them and their bodies and clothes
      would be dirty. [L.W.] was so bad on an occasion she showered
      [L.W.] and gave her clean clothes. Grandmother, Dawn [] would

                                      -8-
Case No. 16-22-03


      receive [L.W.] in a dirty condition and would bathe her and
      provide her with clean clothes. She ignored this filth as she was
      just grateful to have her grandchild. [Dawn] also knew the other
      kids were dirty and [L.W.] smelled of animal feces.

      ***

      The most unbiased testimony concerning the condition of the
      children was related by the school personnel[.]

      The School nurse testified of frequent lice checks on [K.S.] and
      [L.W.]. [K.S.] had thirteen positive head checks for lice in October
      2019, alone. * * * There was testimony that on one occasion fifty
      nits were picked off of [K.S.’s] head and [L.W]. would have
      fifteen, twenty, to thirty nits picked off at a time. In January, the
      lice problem was still being addressed. As the school nurse opined,
      this is an exorbitantly long time for someone to have head lice with
      its accompanying discomfort.

      ***

      Neither Kyle nor Lacey attended parent teacher conferences nor
      orientation programs. While e-mails and folders were sent to the
      parents, there would be little to no response to them.

      ***

      [K.S.], as was noted by her teacher, came to school with dirty hair
      and clothes, two to three times a week. On one occasion [K.S.]’s
      odor, what was thought to be marijuana, was so repugnant that
      her classmates were talking about it. Her teacher sent the child to
      the school counselor to remove her from the situation.

      Kyle, who had responsibilities for seven children, permitted a
      friend with a drug problem and domestic violence conviction to
      stay at his residence. * * * Kyle’s and Lacey’s parenting style may
      best be described as indifferent. Their children’s education is not
      important to them. It is evident these parents do not care if the
      children are dirty, smelly, or suffering from bugs – all of which
      will subject them to ridicule by some of their peers, eventually. *

                                       -9-
Case No. 16-22-03


           * * These parents are indifferent to their children’s appearance,
           their education, their health, safety, and welfare.

(Doc. No. 102). Based on its analysis, the trial court concluded that all the children

were dependent. No appeal was taken from the trial court’s determination that L.W.

was a dependent child.2

           {¶19} The case eventually proceeded to a disposition hearing, which was

held over multiple dates, concluding May 11, 2021. As part of the disposition

hearing, an in camera interview was conducted with L.W. During the interview,

L.W. expressed her desire to live with her grandmother Dawn. She also spoke about

some of her prior life living with Lacey and Kyle, stating that marijuana was being

grown by Kyle, and that Lacey and Kyle smoked cigarettes. L.W. actually stated

that her siblings smoked cigarettes because they could get a pop afterward. L.W.

indicated that she herself had smoked a “vape” once or twice with her mom sitting

right next to her.

           {¶20} As to the disposition hearing itself, testimony established that Kyle

continued to use marijuana, though he claimed that he was using a legal version that

lab tests could not differentiate from the illegal version. Agency testimony disputed

this claim. Nevertheless, Lacey emphasized that Kyle was using a “legal” version




2
    Because no appeal was taken from adjudication, we quoted from the trial court’s findings at length.

                                                     -10-
Case No. 16-22-03


of marijuana, stating that she bought it for him weekly. For her part, Lacey had

primarily been complying with, and fulfilling, the case plan.

         {¶21} There was extensive testimony at the disposition hearing regarding the

incident wherein the children were removed from their initial placement with Kyle’s

parents. When caseworkers arrived to remove the children, Kyle’s father would not

let the children go and law enforcement had to get involved. Kyle’s father ended up

being arrested for obstructing official business.

         {¶22} Meanwhile, K.S. was on the phone with Kyle, and Kyle was telling

her to resist, to make the officers and caseworkers hurt her and leave bruises so that

Kyle and Lacey could sue. K.S. refused to leave the house for a long time and

ultimately had to be taken to the hospital. However, once the children were removed

from Kyle’s parents’ care, they were placed in foster care and by all indications they

were doing well in their foster placements.

         {¶23} On June 4, 2021, after hearing the testimony at the disposition hearing,

the trial court filed a lengthy judgment entry ordering the children to remain in the

temporary custody of the agency.3 As part of the order, Kyle and Lacey’s visitation

with the children was increased and changed to unsupervised visitation because their

supervised visitations with the children had been going well.



3
  L.W.’s father was in prison by the time the disposition hearing concluded. He had been released from
incarceration for a time while this case was pending and he was in contact with L.W., but he was incarcerated
again before disposition was completed.

                                                   -11-
Case No. 16-22-03


       {¶24} On August 6, 2021, the agency filed a motion requesting that Dawn be

granted temporary custody of L.W. At the time of filing, L.W. was spending every

other week with Dawn. A few days later Dawn filed her own motion requesting

temporary custody. L.W.’s attorney then also filed a motion requesting that L.W. be

placed in Dawn’s temporary custody. After reviewing the motions filed, the trial

court placed L.W. with Dawn.

       {¶25} On September 21, 2021, the agency filed a motion for extension of

temporary custody and review hearing.

       {¶26} On November 3, 2021, Dawn S. filed another motion for legal custody

of L.W.

       {¶27} On January 11, 2022, a hearing was held on the agency’s pending

motion for extension of temporary custody and on Dawn’s motion for legal custody.

As part of that hearing, L.W. was again interviewed in camera. L.W. indicated that

she was primarily staying with Dawn, though Lacey had L.W. on the weekends.

L.W. indicated that she loved school, that she had lots of friends, and that she got

good grades.

       {¶28} L.W. stated that she saw her mother on weekends but she wanted to

see her mother more. L.W. claimed that she did not remember anything about living

with Kyle and Lacey before the case started.




                                        -12-
Case No. 16-22-03


       {¶29} Testimony at the hearing indicated that Lacey had primarily met her

case goals and that she had been cooperative with the agency. Although Lacey had

completed the majority of her goals, she still was living with, and engaged to, Kyle,

who was a major source of the problems in this case. The agency caseworker

indicated that this was particularly concerning because Lacey had never

acknowledged Kyle’s actions as being detrimental to the children. Testimony

indicated that the agency’s primary concern keeping the children out of the home

was Kyle not maintaining sobriety and his failure to complete anger management

classes.

       {¶30} By all accounts, testimony established that L.W.’s needs were being

met at Dawn’s residence. L.W. was bonded with her paternal grandparents and the

cousins that she visited with while there. L.W. was doing well in school and she had

good grades.

       {¶31} L.W.’s CASA testified and recommended that Dawn be granted legal

custody, feeling that it was in L.W.’s best interest. In the alternative, the CASA did

not oppose continuing temporary custody with the agency.

       {¶32} Lacey testified at the hearing that she wanted custody of L.W. She

provided an overview of her housing situation, including the fact that the home had

numerous animals—one of the animals being a caged raccoon in the home.




                                        -13-
Case No. 16-22-03


           {¶33} After the hearing was complete, the trial court permitted the parties to

file written closing arguments.4

           {¶34} On February 18, 2022, the trial court filed a lengthy judgment entry

granting Dawn’s motion for legal custody of L.W. In granting Dawn’s motion, the

trial court first indicated that it had to determine “whether keeping L.W. in her

current situation where she is flourishing, should be disrupted in order to fulfill her

recently stated desire to live with her Mother.” (Doc. No. 204).

           {¶35} In analyzing this issue, the trial court noted that L.W. had previously

vacillated between wanting to live with Lacey and wanting to live with Dawn.

However, the trial court felt that L.W.’s recent desire to live with Lacey could have

been the product of “undue influence.” (Id.)

           {¶36} The trial court noted that during her in camera interview L.W.

expressed her desire to be a veterinarian and L.W. indicated that she loved animals.

Lacey and Kyle had accumulated a “menagerie” of animals at their house, including

an “illegally” caged raccoon, perhaps as an enticement to L.W. (Id.) In fact, L.W.

specifically expressed to the trial court that one of the reasons she wanted to be with

Lacey was to spend more time with the animals.

           {¶37} Aside from the raccoon, the trial court felt that there were other issues

with the animal situation in Lacey and Kyle’s home. L.W. had witnessed a neglected



4
    Dawn attached another written statement of understanding to her closing argument.

                                                    -14-
Case No. 16-22-03


guinea pig that had to gnaw off its own leg because it was caught in its cage. The

trial court felt that the guinea pig incident and the treatment of animals in general

(such as the caged wild animal) was reminiscent of the treatment Lacey and Kyle

gave animals in their care prior to the children’s removal.

       {¶38} In addition to the “menagerie” of animals, the trial court reasoned that

there were other incidents of potential “bribery” performed by Lacey and Kyle. For

example, L.W. had been given Christmas gifts by Lacey but L.W. was told there

was no space to transport the gifts to Dawn’s residence in Lacey’s crowded vehicle

even though one gift was a ring and another was a microphone. The trial court found

this reasoning specious, noting that Lacey seemed to be making it so L.W. could

only have these gifts while with her. Given all of the circumstances, the trial court

determined that there was no doubt that Lacey loved her child, but the trial court

reasoned that L.W.’s expressed desire to live with her mother might not have been

free from manipulation.

       {¶39} Moreover,

       [t]he Court finds unbelievable L.W.’s claim that she cannot
       remember anything about her life with Mother and Kyle before
       her removal from their care (with an obvious exception). The
       Court also finds fantastic L.W.’s claim that her best friend lives
       in the school district affiliated with Mother’s residence, but she
       cannot even remember her best friend’s name. These statements
       do not make sense, which means they are probably not true.
       Therefore, the Court may not put much stock in the wishes of
       L.W.


                                        -15-
Case No. 16-22-03


      Further, there is concern that L.W. may have been coached about
      what to say. The one incident L.W. allegedly remembers from her
      past life with Mother and Kyle is telling. Initially, L.W. reported
      that she was locked in a box or a trunk and Kyle blew marijuana
      smoke in it. L.W. was understandably terrified.

      At the most recent in camera interview, L.W. spontaneously
      recanted the dark version of this event and explained that it was
      a game and it was fun. Dawn [] also testified that L.W. recently
      came home from a visitation with her Mother and blurted out that
      the incident with the box was a game and all fun. However, even
      Mother contradicts her child’s characterization of the event.
      Pursuant to Mother’s testimony, L.W. was in a box/trunk that fell
      over and L.W. could not get out. If true, this would be a
      frightening experience for a young child and not a game. The fact
      that L.W., without prompting, brings up the subject and then
      dismisses the incident as a fun exercise, shows L.W. has a very
      poor memory or she is being dishonest. As L.W. has been
      characterized as a bright child, the Court in considering L.W.’s
      demeanor when recounting the event and manner in which she
      remembers it, suggest she is being dishonest and such dishonesty
      may well have been coached. These children have been coached
      before. Further, the seeming urgency accompanying L.W.’s
      telling of the incident, coupled with the spontaneity in bringing up
      this matter, made it seem as if L.W. had this event on her list of
      things to do. L.W. seemed very satisfied with herself in relaying
      this version of events to the Court. Once L.W. made this
      revelation, she proceeded to talk about other unrelated matters.
      However, the Court believes the child’s first version of the event,
      as it was the version related closest in time to the actual incident
      and before it became a part of this case.

(Doc. No. 204).

      {¶40} The trial court thus discounted L.W.’s expressed desire to live with

her mother, and shifted to analyzing the ongoing deficiencies of Lacey and her

chosen fiancé. In doing so, the trial court emphasized that Kyle possessed a poor


                                      -16-
Case No. 16-22-03


temper and an aggressive nature. Further, the trial court was concerned that Lacey

would be a poor candidate to act as L.W.’s protector in the face of Kyle’s wrath.

“Mother makes excuses for Kyle’s bad behavior and rarely intervenes to correct him

or object to it. Mother, throughout these proceedings has been rather passive, even

though having her children returned to her is at stake.” (Id.)

       {¶41} The trial court also emphasized Kyle’s failure to complete his case

plan. During the pendency of the case Kyle had to get a second substance abuse

assessment because he lied to the test administrator and claimed he had not used

marijuana despite all his positive tests to the contrary. Kyle had not maintained his

sobriety for a significant length of time and he had not completed his anger

management classes.

       {¶42} The court determined, “Neither Mother nor Kyle have accepted any

responsibility for their current circumstances.” The court noted, “Mother wants

L.W. returned to her, but she also stands with Kyle even though she must realize he

is an obstacle to having L.W. returned.”

       Mother is, as stated, allowed to choose her mate, but his presence
       must be considered by the Court in deciding what is in L.W.’s best
       interest. Kyle and perhaps Mother were blinded with anger when
       they told L.W. and her half siblings to resist law enforcement and
       “let them hurt you” when the group was being removed and taken
       to foster care. * * * This is but one example of why Kyle needs
       anger management and why it is disconcerting that Kyle is
       resistant to receiving it.

(Doc. No. 204).

                                         -17-
Case No. 16-22-03


       {¶43} The trial court concluded its analysis by emphasizing that L.W. needed

stability and that the ongoing waiting pattern did not contribute to stability. The trial

court found that the evidence established that in Dawn’s home L.W. received love,

guidance, attention, and structure, whereas Lacey’s home was “chaotic,” even if

now clean compared to what it once was. (Id.)

       {¶44} Moreover, the trial court determined that by all accounts Dawn would

continue to facilitate interaction between L.W. and her natural parents. After

determining that it would be “unconscionable” to leave L.W. in “the ongoing no

man’s land of this case without a named permanent custodian,” the trial court

determined it was in L.W.’s best interest that Dawn be granted legal custody of L.W.

(Id.) It is from this judgment that Lacey now appeals, asserting the following

assignments of error for our review.

                          Assignment of Error No. 1
       Where the trial court awards legal custody [to] a non-parent of a
       minor child in an abused, neglect or dependency case, such order
       is void when the trial court fails to have them execute the
       statement of understanding for legal custody as specified, at
       minimum, in Ohio Revised Code §2151.353(A)(3).

                           Assignment of Error No. 2
       When the parent has complied with the obligations of the
       Children Services case plan and significantly remedied the
       conditions leading to the institution of the case, it is abuse of the
       discretion for the court to not award the parent custody of their
       child.




                                          -18-
Case No. 16-22-03


                            First Assignment of Error

      {¶45} In her first assignment of error, Lacey argues that the trial court erred

by awarding Dawn custody of L.W. without having a properly filed “statement of

understanding.”

                                Controlling Statute

      {¶46} Lacey contends that Dawn S. was not in compliance with R.C.

2151.353(A)(3) before she was awarded legal custody of L.W. Revised Code

2151.353(A)(3) reads as follows:

      (A) If a child is adjudicated an abused, neglected, or dependent
      child, the court may make any of the following orders of
      disposition:

      ***

      (3) Award legal custody of the child to either parent or to any
      other person who, prior to the dispositional hearing, files a motion
      requesting legal custody of the child or is identified as a proposed
      legal custodian in a complaint or motion filed prior to the
      dispositional hearing by any party to the proceedings. A person
      identified in a complaint or motion filed by a party to the
      proceedings as a proposed legal custodian shall be awarded legal
      custody of the child only if the person identified signs a statement
      of understanding for legal custody that contains at least the
      following provisions:

      (a) That it is the intent of the person to become the legal
      custodian of the child and the person is able to assume legal
      responsibility for the care and supervision of the child;

      (b) That the person understands that legal custody of the child
      in question is intended to be permanent in nature and that the
      person will be responsible as the custodian for the child until the

                                       -19-
Case No. 16-22-03


       child reaches the age of majority. Responsibility as custodian for
       the child shall continue beyond the age of majority if, at the time
       the child reaches the age of majority, the child is pursuing a
       diploma granted by the board of education or other governing
       authority, successful completion of the curriculum of any high
       school, successful completion of an individualized education
       program developed for the student by any high school, or an age
       and schooling certificate. Responsibility beyond the age of
       majority shall terminate when the child ceases to continuously
       pursue such an education, completes such an education, or is
       excused from such an education under standards adopted by the
       state board of education, whichever occurs first.

       (c) That the parents of the child have residual parental rights,
       privileges, and responsibilities, including, but not limited to, the
       privilege of reasonable visitation, consent to adoption, the
       privilege to determine the child's religious affiliation, and the
       responsibility for support;

       (d) That the person understands that the person must be present
       in court for the dispositional hearing in order to affirm the
       person's intention to become legal custodian, to affirm that the
       person understands the effect of the custodianship before the
       court, and to answer any questions that the court or any parties
       to the case may have.

                                          Analysis

       {¶47} Although Lacey argues that Dawn did not file an appropriate statement

of understanding prior to being granted legal custody of L.W., Lacey acknowledges

in her brief that Dawn attached an “attempt” at a proper statement of understanding

to her initial motion for legal custody in this case. However, Lacey contends that

the initial “attempt” was insufficient.




                                            -20-
Case No. 16-22-03


           {¶48} Further, Lacey acknowledges that Dawn attached another “attempted”

statement of understanding to her written closing argument, but she contends that

this attachment was also insufficient, as exhibited by the trial court’s determination

that the attachment was insufficient to satisfy R.C. 2151.353(A)(3) in the trial

court’s judgment entry.5 According to Lacey’s interpretation of the record, Dawn

did not execute a sufficient “statement of understanding,” thus the trial court’s

award of legal custody to Dawn was erroneous.

           {¶49} Lacey does acknowledge that there is case authority to suggest that in

the absence of a proper written statement of understanding, testimony from the

proposed legal custodian could satisfy R.C. 2151.353(A)(3). In re E.Z.-S., 6th Dist.

Fulton No. F-18-006, 2019-Ohio-1177, ¶ 26. However, again, Lacey contends that

Dawn’s testimony at the final hearing did not meet the standards set forth in R.C.

2151.353(A)(3).

           {¶50} In our own review of the matter, we note that Lacey did not

specifically make any objections regarding the statement of understanding at the

trial court level, thus she has waived all but plain error. In re E.Z.-S. at ¶ 26.

Notwithstanding Lacey’s lack of objection to any issues regarding the statement of

understanding, the trial court did find that the second statement of understanding

was deficient that was attached to Dawn’s closing argument. However, no



5
    The trial court did not mention the originally filed statement of understanding in its judgment entry.

                                                       -21-
Case No. 16-22-03


objections or arguments were made regarding the first statement of understanding

filed in the record.

       {¶51} The record establishes that when Dawn originally filed a motion for

legal custody, the motion contained an attached “Affidavit in compliance with

O.R.C. § 2151.353” that reads as follows:

       Dawn Stacy, having been duly sworn, says:

       1.      It is her intent to become the legal custodian of the child,
               [L.W.] and she is able to assume legal responsibility for the
               care and supervision of the child;

       2.      That she understands the following

       2.1     that legal custody of the child is intended to be permanent
               in nature and that she will be responsible as the custodian
               for the child until the child reaches the age of majority;

       2.2     that responsibility as custodian for the child shall continue
               beyond the age of majority if, at the time the child reaches
               the age of majority, the child is pursuing a diploma granted
               by the board of education or other governing authority,
               successful completion of the curriculum of any high school,
               successful completion of an individualized education
               program developed for the student by any high school, or
               any age and schooling certificate; and

       2.3     that responsibility beyond the age of majority shall
               terminate when the child ceases to continuously pursue
               such an education, completes such an education, or is
               excused from such an education under standards adopted
               by the state board of education, whichever occurs first.

       3.      That she understands that both parents of the child have
               residual parental rights, privileges, and responsibilities,
               including but not limited to, the privilege of reasonable

                                        -22-
Case No. 16-22-03


              visitation, consent to adoption, the privilege to determine
              the child’s religious affiliation, and the responsibility for
              support;

       4.     That she understands that she must be present in court for
              the dispositional hearing in order to affirm the person’s
              intention to become legal custodian, to affirm that she
              understands the effect of the custodianship before the
              court, and to answer any questions that the court or any
              parties to the case may have.

(Doc. No. 21).

       {¶52} A careful reading of this originally filed statement of understanding

shows that it is in direct compliance with R.C. 2151.353(A)(3), mirroring the

language required in the statute. For this reason alone we could overrule Lacey’s

assignment of error.

       {¶53} However, we emphasize that in addition to the existence of this early-

filed statement of understanding, Dawn testified at the final hearing that she had

again read a statement of understanding prior to testifying, that she understood it,

that she was willing and capable of being L.W.’s legal custodian, and that she

believed it was in L.W.’s best interest. Dawn testified that she understood L.W.’s

parents would have residual rights, particularly visitation, and Dawn indicated that

she was ready to facilitate that visitation.

       {¶54} “[T]he legislative purpose of the signed statement of understanding

under R.C. 2151.353(A) is to help insure that prospective legal custodians are

apprised of the significant responsibilities they will undertake.” In re W.A., 5th Dist.

                                          -23-
Case No. 16-22-03


Muskingum No. CT2013–0002, 2013–Ohio–3444, ¶ 16. The record before us shows

that Dawn understood the responsibility she was undertaking. Under these

circumstances we do not find any error, let alone plain error.

       {¶55} We note that any confusion that exists regarding the statement[s] of

understanding in this case appears to be because Dawn attached a second statement

of understanding to her written closing argument in this matter. In its judgment

entry, the trial court stated that this second statement of understanding was deficient

without mentioning the originally filed statement of understanding. However, the

later-filed statement is simply superfluous given the clear compliance with the

statute contained in our record.

       {¶56} In sum, the record contains a properly filed statement of understanding

from Dawn. Any argument to the contrary by Lacey is not well-taken, and to the

extent that the trial court determined that the later-filed, superfluous statement of

understanding was deficient, that is irrelevant. For these reasons, Lacey’s first

assignment of error is overruled.

                             Second Assignment of Error

       {¶57} In her second assignment of error, Lacey argues that the trial court

erred by granting legal custody of L.W. to Dawn in this matter because Lacey had

fulfilled her obligations under the case plan and she had remedied the conditions

leading to the institution of this case.


                                           -24-
Case No. 16-22-03




                                Standard of Review

       {¶58} We review the grant or denial of a motion for legal custody under an

abuse-of-discretion standard. In re C.S., 3d Dist. Paulding No. 11-21-07, 2022-

Ohio-2451, ¶ 15. An abuse of discretion implies that the trial court’s decision was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).

                                 Relevant Authority

       {¶59} Legal custody is defined as

       a legal status that vests in the custodian the right to have physical
       care and control of the child and to determine where and with
       whom the child shall live, and the right and duty to protect, train,
       and discipline the child and to provide the child with food, shelter,
       education, and medical care, all subject to any residual parental
       rights, privileges, and responsibilities. An individual granted legal
       custody shall exercise the rights and responsibilities personally
       unless otherwise authorized by any section of the Revised Code or
       by the court.

R.C. 2151.011(A)(21).

       {¶60} Importantly, “the award of legal custody is ‘not as drastic a remedy as

permanent custody.’” In re J.B., 3d Dist. Allen No. 1-15-79, 2016-Ohio-2670, ¶ 32,

quoting In re L.D., 10th Dist. Franklin No. 12AP-985, 2013-Ohio-3214, ¶ 7. Unlike

granting permanent custody, the award of legal custody does not divest parents of

their residual parental rights, privileges, and responsibilities. In re C.R., 108 Ohio


                                        -25-
Case No. 16-22-03


St.3d 369, 2006-Ohio-1191, ¶ 17. Significantly, the parent can generally petition the

court for a custody modification in the future. In re L.D. at ¶ 7. Thus, “a parent’s

right to regain custody is not permanently foreclosed.” In re B.P., 3d Dist. Logan

No. 8-15-07, 2015-Ohio-5445, ¶ 19, citing In re M.J.M., 8th Dist. Cuyahoga No.

94130, 2010-Ohio-1674, ¶ 12.

       {¶61} The standard a juvenile court uses in making its determination in a

legal-custody proceeding, by “preponderance of the evidence,” is less restrictive

than a permanent-custody proceeding, which requires proof by “clear and

convincing evidence.” In re C.S., 3d Dist. Paulding No. 11-21-07, 2022-Ohio-2451,

¶ 19. “‘Preponderance of the evidence’ means evidence that is more probable, more

persuasive, or of greater probative value.” In re M.G., 3d Dist. Allen No. 1-18-54,

2019-Ohio-906, ¶ 7, quoting In re J.B., 3d Dist. Allen No. 1-15-79, 2016-Ohio-

2670, ¶ 33.

       {¶62} Importantly, at a dispositional hearing involving a request for legal

custody, the focus is on the best interest of the child. In re P.S., 5th Dist. Stark No.

2012CA00007, 2012-Ohio-3431, ¶ 31, citing In re C.R. at ¶ 10; In re B.P. at ¶ 19.

Revised Code 2151.353(A)(3) does not list specific factors a court should consider

in deciding what is in the child’s best interest pursuant to the requested disposition

of legal custody. In re B.P. at ¶ 20, citing In re N.P., 9th Dist. Summit No. 21707,

2004-Ohio-110, ¶ 23, citing In re Fulton, 12th Dist. Butler No. CA2002-09-236,


                                         -26-
Case No. 16-22-03


2003-Ohio-5984, ¶ 11. However, although, no specific factors must be followed in

a case involving the dispositional alternative of legal custody, we have previously

concluded that juvenile courts may be guided by the factors listed in R.C.

2151.414(D)(1) (the permanent-custody factors) or R.C. 3109.04(F)(1) (factors

employed in private-custody disputes) since they are both purely instructive. See In

re L.P., 3d Dist. Seneca Nos. 13-12-60 and 13-12-61, 2013-Ohio-2607, ¶ 22.

       {¶63} In addition to the foregoing factors, the juvenile court must also

liberally interpret and construe R.C. Chapter 2151 so as to effectuate the General

Assembly’s express purpose when considering which situation will best promote

the child’s “care, protection, and mental and physical development,” understanding

that the child should only be separated from his or her parents “when necessary for

the child’s welfare or in the interests of public safety.” In re C.W., 3d Dist. Wyandot

No. 16-09-26, 2010-Ohio-2157, ¶ 11, citing R.C. 2151.01(A).

                                      Analysis

       {¶64} Lacey argues that the trial court erred by awarding Dawn legal custody

of the children even though she had completed her portion of the case plan. She

contends that she had cooperated with the agency throughout the pendency of the

case and she contends that Kyle had also made progress on the case plan. Lacey

argues that even according to the agency caseworkers and the CASA, Lacey had




                                         -27-
Case No. 16-22-03


acquired clean, stable housing, that L.W. had expressed her desire to live with

Lacey, and that L.W. was bonded with her siblings.

       {¶65} Lacey also emphasizes that although Kyle had not been drug-free for

long, he did have multiple clean drug screens. She also claims that Kyle had

attempted to take anger management classes but he had internet difficulty with the

remote classes and he was attempting to register for a new class. Given all of these

improvements, Lacey argues that the trial court erroneously awarded legal custody

of the children to Dawn.

       {¶66} In reviewing the matter, we stress the fact that each and every

argument and improvement cited by Lacey was carefully considered by the trial

court in its lengthy judgment entry awarding legal custody of L.W. to Dawn. The

trial court weighed the improvements made by Lacey, and the minimal

improvements made by Kyle, against numerous factors.

       {¶67} For example, the trial court was concerned with Lacey’s ongoing

enabling of Kyle’s behavior, Lacey and Kyle’s apparent coaching of L.W., and

Lacey and Kyle’s choice to cage a wild animal in the house. The trial court

established that it was particularly concerned with Lacey’s enabling of Kyle’s

behavior during the incident when the children were removed from Kyle’s parents’

home. During that incident Kyle encouraged the children to fight back and get hurt




                                       -28-
Case No. 16-22-03


to promote his own agenda, which showed terrible judgment. The record does not

show any acknowledgment by Lacey that this was improper.

       {¶68} Furthermore, multiple witnesses testified to how well L.W. was doing

in Dawn’s care. Her grades had improved to the point that she was on the honor roll.

She was consistently clean and cared for, and provided with plenty of attention.

Given that L.W. was doing poorly in school in Lacey and Kyle’s care, and given

that she was often dirty and unkempt in their care, which included the substantial

lice issues, L.W. was undoubtedly flourishing with Dawn, which spoke favorably

toward Dawn being granted legal custody of L.W. See In re P.S., 5th Dist. Stark No.

2012CA00007, 2012-Ohio-3431, ¶ 31 (holding that the focus in legal custody

circumstances is on the child’s best interests).

       {¶69} It is also important to note that Dawn was ready and willing to

facilitate interactions between L.W. and her mother. Dawn maintained a suitable

residence and was providing a stable, structured environment. The CASA, who had

been involved in this case for a significant period of time, felt Dawn should be

granted legal custody and the agency was also not opposed to that option.

       {¶70} In sum, the trial court dealt with these parties for nearly two years. The

trial court interviewed L.W. in camera multiple times and sat through numerous

lengthy hearings with the parties. The trial court was concerned of the detrimental

impact that could occur by leaving L.W. in limbo without a permanent legal


                                         -29-
Case No. 16-22-03


custodian and making her switch schools again. We do not find under these facts

and circumstances that the trial court abused its discretion by awarding Dawn legal

custody of L.W., particularly where Lacey retains residual rights. In re C.R., 108

Ohio St.3d 369, 2006-Ohio-1191, ¶ 17. For all of these reasons, Lacey’s second

assignment of error is overruled.

                                    Conclusion

       {¶71} For the foregoing reasons Lacey’s assignments of error are overruled

and the judgment of the Wyandot County Common Pleas Court, Juvenile Division,

is affirmed.

                                                              Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                       -30-